DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to the preliminary amendment filed 6/20/2020 where claims 16 – 39 are cancelled, claims 40 – 44 are newly added. Claims 1-15 and 40-44 are pending and ready for examination.

 The information disclosure statements submitted on 6/20/2020, 8//31/2021, and 9/28/2021 are in compliance with the provisions of 37 CFR 1.97. The information disclosure statement were considered by the examiner. The examiner notes several entries from the IDS were not approved as it was unclear as to the number of the document (e.g. “8” or “9” or “5”) as the Applicant did not include a space or “US” before the entry. The Examiner recommends providing appropriate spacing as exhibited in the Applicant’s IDS submitted 6/20/2020. The IDS submitted on 6/20/2020 includes spaces preceding the document number resulting in the ability to reasonably interpret or discern the first digit in the document number.
The Examiner also respectfully requests to cite related passages as the Applicant has deemed these references to be pertinent to the disclosed invention.

Claims 13 and 42 – 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 8, 12, 14 - 15, and 41 are rejected under 35 USC 102(a))(1) as being anticipated by Thubert (US 2008/0240078)

Regarding claim 1, Thurbet discloses a control device configured to communicate on a network, the control device comprising:
 a wireless communication circuit configured to transmit and receive messages (Thubert;
see e.g. [0031] “The Wireless interface circuit 30 ... IEEE 802.11 ... transceiver circuit 38 ... access a wireless medium ... detecting the source of a received wireless packet); and 
a control circuit configured to (Thubert; see e.g. [0030] “ ... a wireless mesh interface circuit 30, a parent selection circuit 32, a routing circuit 34, and a memory circuit 36”) see e.g. [0035]):
(Thubert; see e.g. Fig. 2 and 3 illustrating messages being transmitted through a primary parent device per a parent selection procedure illustrated in Fig. 5A) ;
receive messages from one or more auxiliary parent devices (Thubert; 
see e.g. Fig. 5A “Wireless Interface Cir. Receives Mesh Advertisement Messages from Candidate Parent MAPs);
store a respective communication metric associated with each of the primary parent device and the one or more auxiliary parent devices (Thubert;
see e.g. Fig. 5A, Step 102 “Parent Sel. Cir. Detects and Stores Candidate Parent MAP ID (MAC addr), Corresponding Ease Value and Signal Strength Indicator in Candidate Parent Table); and
set a first auxiliary parent device of the one or more auxiliary parent devices as the primary parent device of the control device based on the communication metric of the primary parent device and the respective communication metric of the first auxiliary parent device (Thubert;
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. Fig. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108
see e.g. Fig. 3 
see e.g. [0040]).




Regarding claim 2, Thubert discloses the control device of claim 1, wherein the control device is configured to set the first auxiliary parent device as the primary parent device of the control device when the respective communication metric of the first auxiliary parent device indicates a stronger potential communication link than the communication metric of the primary parent device (Thubert;
see e.g. [0024] “ ... the actual link cost may be implemented using various methodologies, including received signal strength indicator ... corresponding priority ...”
see e.g. [0032] “ ... parent selection circuit 32 ...  based on the signal strength indicator ..”
see e.g. Fig. 3, see e.g. Fig. 5A).

Regarding claim 3, Thubert discloses the control device of claim 2, wherein the communication metric for the primary parent device comprises an average received signal strength indicator of messages received from the primary parent device, and the respective communication metric of each of the received one or more auxiliary parent devices comprises an average received signal strength indicator of messages received from the auxiliary parent device (Thubert;
	The Examiner notes Thurbet relies on RSSI values which are averaged, stored and broadcasted to participating devices

see e.g. [0043] “ ... The parent selection circuit 32 also stores the average cost (and/or average ease) from among the parent access points in the average cost register 56”
see e.g. [0044] “ ... mesh advertisement message ...”.
see e.g. [0038] “ ... signal strength ...” see e.g. [0040])

Regarding claim 4, Thurbet discloses the control device of claim 3, wherein the control circuit is configured to determine that the respective communication metric of the first auxiliary parent device indicates a stronger potential communication link than the communication metric of the primary parent device by determining that the average received signal strength indicator of first auxiliary parent device is greater than the average received signal strength indicator of the primary parent device (Thubert;
	See e.g. Abstract “ ... A registration message is sent to each of the parent access points identifying a corresponding specified priority ...”
	see e.g. [0039] “ ... parent priority table 42 based on the metric value 46 and the signal strength values 48 ...”
see e.g. Fig. 3,  Fig. 5A and Fig. 5B).
	Regarding claim 40, Thubert discloses a method for control device to communicate on a network, the method comprising:
communicating messages with other devices in the network through a primary parent device (Thubert; see e.g. Fig. 2 and 3 illustrating messages being transmitted through a primary parent device per a parent selection procedure illustrated in Fig. 5A);
receiving messages from one or more auxiliary parent devices (Thubert; 
see e.g. Fig. 5A “Wireless Interface Cir. Receives Mesh Advertisement Messages from Candidate Parent MAPs);
storing a respective communication metric associated with each of the primary parent device and the one or more auxiliary parent devices  (Thubert;
see e.g. Fig. 5A, Step 102 “Parent Sel. Cir. Detects and Stores Candidate Parent MAP ID (MAC addr), Corresponding Ease Value and Signal Strength Indicator in Candidate Parent Table); and
setting a first auxiliary parent device of the one or more auxiliary parent devices as the primary parent device of the control device based on the communication metric of the primary parent device and the respective communication metric of the first auxiliary parent device (Thubert;
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. Fig. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108
see e.g. Fig. 3 
see e.g. [0040]). 
Regarding claim 5, Thubert discloses the control device of claim 4, wherein the control circuit is configured to determine that the average received signal strength indicator of first auxiliary parent device is greater than the average received signal strength indicator of the primary parent device by a margin (Thubert; This feature is inherent based on the priority scheme and selection taught by Thubert. The ranking and/or priority is achieved and/or realized by their being a margin or equivalency some type of difference;
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. Fig. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108
see e.g. Fig. 3 
see e.g. [0040]).
Regarding claim 6, Thubert discloses the control device of claim 5, wherein the control circuit is configured to:
store a received signal strength at which the primary parent device receives messages from the control device (Thubert; see e.g. Fig. 5A, 5B, see e.g. [0024], [0025]);
transmit an attachment message to the first auxiliary parent device (Thubert; see e.g. Fig. 5A, 5B; see e.g. [0024], [0025]);
(Thubert; see e.g. Fig. 5A, 5B, see e.g. [0024], [0025]);
determine if the received signal strength indicator at which the first auxiliary parent device received the attachment message is greater than the received signal strength indicator at which the primary parent device receives messages from the control device (Thubert; see e.g. Fig. 5A, 5B, see e.g. [0024], [0025]); and
set the first auxiliary parent device as the primary parent device of the control device when the received signal strength indicator at which the first auxiliary parent device received the attachment message is greater than the received signal strength indicator at which the primary parent device receives messages from the control device (Thubert; see e.g. Fig. 5A, 5B, see e.g. [0024], [0025])
Regarding claim 7, Thubert discloses the control device of claim 6, wherein the control circuit is configured to determine not to set the first auxiliary parent device as the primary parent device when a response message from the first auxiliary parent device is not received or when the received signal strength indicator at which the first auxiliary parent device received the attachment message is not greater than the received signal strength indicator at which the primary parent device receives messages from the control device (Thubert;
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. Fig. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108
see e.g. Fig. 3 
see e.g. [0040]).
Regarding claim 8, Thubert discloses The control device of claim 7, wherein, after determining not to set the first auxiliary parent device as the primary parent device, the control circuit is configured to:
determine that the respective communication metric of a second auxiliary parent device of the one or more auxiliary parent devices indicates a stronger potential communication link than the communication metric of the primary parent device (Thubert;
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108; see e.g. Fig. 5B
see e.g. Fig. 3 
see e.g. [0040]); and
set the second auxiliary parent device as the primary parent device of the control device when the received signal strength indicator at which the second auxiliary parent device received the attachment message is greater than the received signal strength indicator at which the primary parent device receives messages from the control device (Thubert;
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108; see e.g. Fig. 5B
see e.g. [0040])

Regarding claim 12, Thubert discloses the control device of claim 1, wherein the control device is configured to maintain an auxiliary parent table including a unique identifier and the respective communication metric associated with each of one or more auxiliary parent devices (Thubert;
 see e.g. Fig. 3A illustrating Parent Priority Table comprising MAC Addresses (i.e. unique identifier)  for identification purposes;
see e.g. [0038] “ ... the MAC address ...”)

Regarding claim 14, Thubert discloses the control device of claim 1, wherein the control circuit is configured to automatically set the first auxiliary parent device as the primary parent device after determining that the respective communication metric of the first auxiliary parent device indicates a stronger  potential communication link than the respective communication metric of the primary parent device (Thubert;
see e.g. [0050] “ ... path optimization ...”
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. Fig. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108
see e.g. Fig. 3 
see e.g. [0040]).
Regarding claim 15, Thubert discloses the control device of claim 1, wherein the control circuit is configured to receive multicast message from the one or more auxiliary parent device (Thubert; 
see e.g. [0048] “ ... retransmitted packet  ...  a multicast address ...”)
	
Regarding claim 41, Thubert discloses  the method claim 40, further comprising setting the first auxiliary parent device as the primary parent device of the control device when the respective communication metric of the first auxiliary parent device indicates a stronger potential communication link than the communication metric of the primary parent device, wherein the communication metric for the primary parent device comprises an average received signal strength indicator of messages received from the primary parent device, and the respective communication metric of each of the one or more auxiliary parent devices comprises an average received signal strength indicator of messages received from the auxiliary parent device (Thubert;
see e.g. [0043] “ ... The parent selection circuit 32 also stores the average cost (and/or average ease) from among the parent access points in the average cost register 56”
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. Fig. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108
see e.g. Fig. 3 
see e.g. [0040]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 9 is rejected under 35 USC 103 as being unpatentable over Thubert in view of Au (US 2016/0227481)
Regarding  claim 9, Thubert discloses the control device of claim 1, wherein the control circuit is configured to:
transmit a unicast message to the primary parent device (Thubert;
see e.g. [0042] “ ... unicast registration messages 120 ...”); 

Thubert does not address conventional acknowledgements and does not expressly disclose:

However in analogous art Au discloses:
receive an acknowledge message (Au; Au teaches conventional (ACK) acknowledgement notifications in response to unicast messaging;
see e.g. [0022] “ ... unicast notification ... receiving an ACK/NAK response  ... unicast notification procedure ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thurbet with AU’s ACK scheme. The motivation being the combined solution provides for increased efficiencies in device communication.
Thubert in view of Au discloses:
receive an acknowledge message from the primary parent device when the primary parent device receives the unicast message from the primary parent device (The combined solution provides for receiving an ACK message in response from the primary parent device per the unicast message sent)
Claim 10 is rejected under 35 USC 103 as being unpatentable over Thubert in view of Au and in further view of Hein (US 2008/0117907)
Regarding claim 10, Thubert in view of Au disclose the control device of claim 9, but does not expressly disclose wherein the control circuit is configured to:

However in analogous art Hein discloses:
count a number of times that the control device transmits a unicast message to the primary parent device and does not receives an acknowledgement message from the primary parent device (Hein; Hein teaches the tracking and/or monitoring of the number of time messages are sent and the number of time of acknowledgments 
see e.g. [0043] “...  duplicate ACK counter, count of the number of retry attempts ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thubert with Hein’s counting scheme. The motivation being the combined invention provides for increased efficiencies in management of parent devices.
Claim 11 is rejected under 35 USC 103 as being unpatentable over Thubert in view of Au and in further view of Hein and in further view of Tsuchie (US 2017/0245132)
Regarding claim 11, Thubert in view of Au and in further view of Hein disclose the control device of claim 10, wherein, the control device is configured to set the first auxiliary parent device as the primary parent device of the control device based on the communication metric of the primary parent device and the respective communication metric of the first auxiliary parent device (Per independent claim 1, Thubert teaches a communication metric is readily available to select a parent node;
see e.g. [0032] “The parent selection circuit 32 is configured for generating within the memory circuit 36 an ordered group of 42 of parent access points 44 ... based on the respective metrics 46 ...”
see e.g. Fig. methodology in Fig 5A comprising steps 100, 102, 104, 106, 108
see e.g. Fig. 3 
see e.g. [0040])).
Thubert does not factor in an index number and therefore does not expressly disclose:
 when the number of times exceeds a threshold
However in analogous art Tsuchie teaches:
when the number of times exceeds a threshold (Tsuchie; Tsuchie teaches an index value associated with a threshold may determine the selection of a parent node;
	see.e.g [0085] “ .... compares the index value for selecting the parent included in the response message with a preset threshold ...”)
		Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thubert with Tsuchie’s selection scheme. The motivation being the combined invention provides for increased efficiencies in selecting parent devices.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0244834: Guedalia provides one of ordinary skill in the art the ability to create hierarchies (parent/child relationships) with wireless devices in association with controlling nodes (see e.g. [0052], [0040], [0086], [0046])
US 2018/0331940: Jadhav teaches selection of parent devices (see e.g. Fig. 6, Fig. 7) working in tandem with routers (see e.g. Fig. 13), multicast, and unicast messaging [0077] 
US 2017/0041954: Tsai teaches secondary/auxiliary parental nodes
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/TODD L BARKER/Primary Examiner, Art Unit 2449